OPINION — AG — ** CHIROPRACTIC — HEALTH MAINTENANCE ORGANIZATIONS ** UNDER THE PROVISIONS OF 63 Ohio St. 2501 [63-2501] ET SEQ., AS AMENDED, A HEALTH MAINTENANCE ORGANIZATION ("HMO") SHALL PROVIDE CHIROPRACTIC SERVICES TO ENROLLEES WHO HAVE BECOME SUBSCRIBERS TO THE HMO PURSUANT TO A CONTRACT ENTITLING EACH ENROLLEE TO COMPREHENSIVE HEALTH MAINTENANCE SERVICES, BUT WHETHER THE ENROLLEE ACTUALLY RECEIVES CHIROPRACTIC SERVICES IS DEPENDENT ON THE ENROLLEE'S COMPLIANCE WITH THE SPECIFIC TERMS AND CONDITIONS OF THE CONTRACTUAL ARRANGEMENT THAT THE ENROLLEE HAS ENTERED INTO WITH THE HMO. (HEALTH CARE, CONTRACTUAL COMPLIANCE) CITE: 63 Ohio St. 2503 [63-2503](1), 63 Ohio St. 2503 [63-2503](6), 63 Ohio St. 2505 [63-2505], 42 U.S.C.A. 300E (WILLIAM D. LAFORTUNE)